Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-19-00310-CV

                             IN RE ALTERMAN INC. and Gary Walters

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: May 22, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 14, 2019, relator filed a petition for writ of mandamus and an emergency motion

for stay of the underlying proceedings pending final resolution of the petition for writ of

mandamus. After considering the petition and the record, this court concludes relator is not entitled

to the relief sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP.

P. 52.8(a). Relator’s motion for emergency relief is denied as moot.

                                                        PER CURIAM




1
  This proceeding arises out of Cause No. 2018CI02751, styled Samuel Wright v. Alterman, Inc. and Gary Walters,
pending in the 438th Judicial District Court, Bexar County, Texas. The Honorable Antonia Arteaga signed the order
at issue in this proceeding.